Citation Nr: 0405158	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as secondary to service-connected 
chondromalacia, right patella.

2.  Entitlement to service connection for residuals, right 
shoulder injury, claimed as secondary to service-connected 
chondromalacia, right patella.
 
3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for polyneuropathy, right upper extremity.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for polyneuropathy, left upper extremity.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for polyneuropathy, right lower extremity, 
secondary to service-connected diabetes mellitus Type II.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for polyneuropathy, left lower extremity, 
secondary to service-connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran had active duty for training from October 1957 to 
April 1958, and served on active duty from June 1968 to July 
1972.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2001 and subsequent rating 
decisions of the Department of Veterans Affairs (VA), 
Jackson, Mississippi regional office (RO). 

The Board notes that in a submitted statement, dated February 
2003, the veteran indicated that his intention was to submit 
a claim for individual unemployability.  His contention is 
that his service-connected disabilities keep him from working 
in his chosen field of work.  Accordingly, the Board is of 
the opinion that the issue of whether or not the veteran is 
entitled to individual unemployability is not currently 
before the Board, and this issue is referred to the RO for 
further adjudication. 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran has bilateral carpal tunnel syndrome that is 
related to service or his service-connected diabetes 
mellitus. 

3.  The available evidence does not demonstrate the presence 
of right shoulder disability in service or for many years 
after separation from service; a preponderance of the 
evidence is against a finding that pertinent disability is 
related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's bilateral carpal tunnel syndrome is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003).  

2.  Right shoulder disability was not incurred in or 
aggravated by service, arthritis may not be presumed to have 
been incurred therein and right shoulder disability is not 
proximately due to or the result of service-connected 
disability. 38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." Furthermore, this notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.   

On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").  
The veteran was notified in the October 1999 and January 2003 
statements of the case (SOC), and the January 2003 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claims.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claims, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claims.

A March 2001 letter informed the appellant of what 
information and evidence needed to be supplied, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence he must obtain to successfully 
prosecute his claims, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that he 
had identified as relevant to his claims.  Additionally, the 
veteran was informed of the provisions of 38 C.F.R. § 3.159 
(2003).  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In the present case, the notice requirements of Pelegrini  
have been substantially satisfied.  Any error on the part of 
VA was not prejudicial.  Moreover, the veteran was afforded 
every opportunity to supplement the record with additional 
evidence or information for VA to act upon.   

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Secondary service connection can also be granted for a 
disability under the law.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  See 38 C.F.R. § 3.310 (2003).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

Bilateral Carpal Tunnel Syndrome 

The service medical records reflect that the veteran was seen 
for complaints of pain and numbness of his right hand in June 
1972.  This had reportedly been present for one year.  The 
provisional diagnosis was possible carpal tunnel syndrome, 
but electrodiagnostic testing revealed no evidence of carpal 
tunnel syndrome.  

On VA examination in September 1972, the veteran complained 
that both his hands go to sleep in certain positions.  No 
neurologic abnormality was found on examination.  A May 1988 
outpatient record noted complaints of burning and tingling of 
the hands and a diagnosis of possible carpal tunnel syndrome.  
On a VA evaluation for carpal tunnel syndrome in June 1988, 
examination revealed roughness of the hands due to chronic 
irritation.  Pinprick was intact over all the fingers.  
Tinel's sign was mildly positive.  An impression was rule out 
bilateral carpal tunnel syndrome.  

The veteran is service connected for chondromalacia, right 
patella, and the schedular rating has been 30 percent since 
July 1994.

Electrodiagnostic testing in August 1996 revealed probable 
mild peripheral neuropathy.  Electromyography/nerve 
conduction velocity report dated in August 1997 resulted in a 
diagnosis of bilateral carpal tunnel syndrome.  

A VA hand, thumb, and fingers examination report, dated May 
1999, indicated that the veteran stated that he fell either 
in 1996 or 1997, catching himself with both hands.  In a 
variety of submitted statements, including the veteran's 
notice of disagreement, dated September 1999, the veteran 
indicated that the reported fall in 1996 or 1997 was 
attributable to his right knee giving way due to his service 
connected chondromalacia, right patella.  

A VA examination report dated in May 1999 indicated that 
after the fall, the veteran began to notice pain and numbness 
in both hands.  The examiner noted that a record of the 
claimed fall was not documented, but subsequent evaluation 
for bilateral carpal tunnel syndrome had been made at the VA 
since the time of the fall.  After discussions with the 
orthopedist, it was concluded that it was more unlikely than 
not that service-connected knee disability was involved in 
the development of carpal tunnel syndrome.  

A VA neurological disorder examination report dated August 
2001 indicated that the veteran reported a loss of feeling in 
his hands and feet.  He complained that he had tingling in 
his hands and that he would be awakened from the middle of 
the night, particularly by the left hand.  The veteran 
reported a history of bilateral carpal tunnel releases 
without improvement in symptoms.  The impression was presumed 
carpal tunnel, clinically, most probably at least in part due 
to diabetes mellitus, status post unsuccessful releases.  

A VA nervous system examination report dated July 2002 
indicated that the etiology of the veteran's current carpal 
tunnel syndrome is likely due to diabetes mellitus and also 
trauma due to a fall on the oustretched hands.  The examiner 
indicated that both causes could have further compressed the 
median nerves at the wrist.

Resolving all doubt in the veteran's favor, the Board finds 
that the bilateral carpal tunnel syndrome is etiologically 
related to the veteran's service or his service-connected 
diabetes mellitus.  He initially manifested carpal tunnel 
syndrome symptoms in service, and though testing in service 
and following active duty did not confirm its presence, his 
symptoms have been continuous.  Moreover, recent clinical 
reports have suggested its relationship to diabetes mellitus.  
Though clinical reports have also suggested a relationship 
between carpal tunnel syndrome and his service-connected 
right knee disability, this is not supported by the overall 
record.  There is no record of right knee instability, and 
there is no contemporaneous record of right upper extremity 
injury following a fall caused by the right knee.  
Nevertheless, there is support for finding that carpal tunnel 
syndrome is related to service or service-connected diabetes 
mellitus.  Accordingly, service connection for carpal tunnel 
syndrome is granted.  38 C.F.R. §§ 3.102, 3.310 (2003). 

Residuals, Right Shoulder Injury

The veteran's service medical records are silent as to 
complaints of, or treatment for, any shoulder pathology.

The veteran complained of bilateral shoulder pain in a May 
1988 VA outpatient clinic entry.  On VA examination in 
October 1993, the veteran complained of his right knee giving 
way on occasion.  On examination, the right knee was stable.  
A November 1993 clinical entry noted that the veteran had 
complaints of multiple joint pain, including the shoulders.  
The impressions included chronic pain secondary to 
degenerative joint disease.  When seen at a VA outpatient 
clinic in January 1994, it was reported that knee ligaments 
were intact.  The veteran was seen at a VA outpatient clinic 
in December 1996 and reported that he had fallen on an 
offshore rig in November 1994.  No abnormalities were found 
and the case was settled.  In November 1997, the veteran 
complained that his shoulders hurt a lot.  A May 1999 entry 
notes complaints of pain in multiple joints including the 
shoulders.   A VA outpatient treatment report, dated December 
1999, indicated that the veteran was diagnosed with some 
degenerative joint disease (DJD) of the right shoulder.  
Space was preserved, and no abnormal soft tissue 
calcification was noted.  The veteran indicated that it was 
sometimes difficult to put a coat on, and that bending and 
twisting were problems.

In another outpatient treatment report, also dated December 
1999, the veteran reported that he fell two months 
previously, in approximately October 1999, when his right 
knee gave out.  He caught himself with his elbow and 
shoulder.  DJD of the right shoulder was again noted, and the 
veteran was recommended for physical therapy for his right 
shoulder.

An operative report, dated January 2001, indicated that the 
veteran had arthroscopic surgery on his right shoulder.  The 
preoperative diagnoses were right shoulder impingement with 
rotator cuff tear, and acromioclavicular joint arthrosis.  
The postoperative diagnoses were right shoulder impingement 
with rotator cuff tear, acromioclavicular joint arthrosis, 
and fraying of the labrum and biceps tendon. 

The objective record does not show the presence of any 
shoulder pathology during the veteran's period of active 
military service, or for several years following his most 
recent separation from service.  Clinical records do reflect 
treatment for right shoulder complaints in the years 
following active duty, beginning in 1988.  Multiple joint 
arthritis was suspected as a cause and more recently DJD has 
been diagnosed.  No current shoulder pathology has been 
objectively medically attributed to an inservice event.  

The veteran contends in VA outpatient treatment records that 
his shoulder pathology is directly linked to a fall suffered 
in approximately October, 1999.  He further contends that the 
fall occurred when his service-connected right knee gave out.  
However, contemporaneous outpatient medical records do not 
support the veteran's assertions.  No outpatient medical 
records, from the time period reported by the veteran, make 
any mention of a fall with shoulder injury.  A VA outpatient 
treatment record dated October 25, 1999, indicated treatment 
for the veteran's ongoing knee problems, but made no mention 
of a fall or any shoulder pain.  

Although the veteran contends that his current shoulder 
pathology is attributable to an inservice cause, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The objective record does not show the presence of any 
shoulder pathology during the veteran's period of active 
military service, but do reflect treatment for right shoulder 
complaints beginning some time prior to the claimed fall in 
1999.  While the veteran has DJD of the right shoulder, this 
was not exhibited within the first postservice year.  
Moreover, the shoulder pain and suspected arthritis was noted 
prior to the claimed injury in 1999.  No current shoulder 
pathology has been objectively medically attributed to an 
inservice event or to service-connected disability.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for shoulder 
disability because there is no evidence of pertinent 
disability in service or for many years following service.  
Further, there is no credible evidence of a nexus between the 
veteran's service-connected right knee disability and any 
currently reported shoulder pathology.  Although service 
connection may be granted for a disease or injury which 
resulted from a service-connected disability or was 
aggravated thereby, the evidence does not show that any 
currently manifested shoulder pathology is related to the 
veteran's service-connected right knee disability.  Thus, 
while there is a current diagnosis of right shoulder 
pathology, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

Indeed, in view of the absence of abnormal findings in 
service, the first findings of pertinent disability many 
years after service, and the absence of any objective 
evidence chronicling a shoulder injury related to the 
veteran's knee disability at or around the time the veteran 
claimed the injury occurred, relating current disability to 
service would be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a shoulder disability.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.

Entitlement to service connection for residuals of right 
shoulder injury as secondary to the service-connected 
disability of chondromalacia, right patella, is denied. 


REMAND

The veteran contends that he is entitled to an initial 
disability evaluation in excess of 10 percent for 
polyneuropathy, right and left upper extremities, and an 
initial disability evaluation in excess of 10 percent for 
polyneuropathy, right and left lower extremities, secondary 
to service-connected diabetes mellitus Type II.

The Board notes that a variety of outpatient treatment 
records chronicling ongoing treatment of the veteran at VAMC 
Jackson are associated with the claims folder, but none are 
dated more recently than May 2001.  Additionally, a VA 
neurological disorders examination report, dated August 2001 
is associated with the claims folder.  The examination report 
indicated that the veteran suffered from polyneuropathy, 
probably mild in degree with most and is at least in part due 
to diabetes mellitus.

However, the Board is of the opinion that more recent 
outpatient treatment records from VAMC Jackson, and a current 
VA neurological examination are required in order to properly 
adjudicate the veteran's claims for entitlement to increased 
disability evaluations with regard to neuropathy of the right 
and left upper and lower extremities.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
are fully complied with 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2003) and pertinent 
Court decisions.  

2.  The RO should contact VAMC Jackson, 
and request all outpatient treatment 
records of the veteran dated since May 
2001, particularly all records associated 
with treatment of the veteran's service-
connected neuropathy of the right and 
left upper and lower extremities.  All 
records obtained should be associated 
with the claims folder.  

3.  The veteran should be scheduled for a 
VA neurological examination.  The claims 
folder should be reviewed by the examiner 
prior to the examination, and the 
examiner should specifically note in the 
report that the record has been reviewed, 
including any records obtained from VAMC 
Jackson pursuant to the aforementioned 
request and the report of the VA 
examination dated August 2001.
 
The examiner is asked to comment on the 
level of paralysis of the veteran's 
median and sciatic nerves,  identifying 
such paralysis as either complete or 
incomplete, as well as the degree of 
flexion of the knee, wrist, and fingers.  
If the level of paralysis of each nerve 
is considered incomplete, the examiner 
should state if the paralysis is 
considered mild, moderate, or severe.  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.
 
4.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether an increased disability rating 
for the veteran's service-connected 
polyneuropathy of the right and left 
upper and lower extremities is warranted.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



